Title: From John Adams to Benjamin Waterhouse, 12 December 1811
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Decr 12. 1811

What is common Law in England has been Subject to disputes enough. In Blackstones Commentaries and Fortescue Alands Preface to his Reports you may find the most intelligible Account. In general, Usage from time immemorial practiced and approved, is the Criterion
It is denied by many and doubted by more whether The United States have any common Law
There may be some Principles and Rules of Law which are common to all the seperate States
And there is no Single State, but has some Rules which are undoubtedly common Law. But you will not expect me to enter these boundless Fields of Controversy, and discussion.
I have heard it said in ancient days, that any servile Labour or indecent Recreation on a Fast or Thanksgiving day, which should give Scandal to the People would be indictable and punishable. On the Contrary I have heard that there is no difference between those days and any week days of the year. Before I went to Colledge and while I was there I knew a Gentleman a Colonel Gooch first of Boston, then of Braintree and last of all of Milton a curious Character, educated at the Temple in England and admitted a Barister there, as adroit at Intrigue as any before or since. He would make a Figure in an Ecclesiastical History of this Country. I have heard him boast the superiority of his own Witt in carting in his own hay upon a Fast Day in the face of all the People going to Church and laugh at all his Neighbours who had theirs Spoiled by a Torrent of rains by leaving it out. He said that Proclamations were not Laws.
If you look into the Constitution of The Massachusetts you will find a Chapter on The University of Cambridge in which The Priviledges of that Seminary are established.
Mr Cranches Countenance resembled the Pictures of Marcus Aurelius Antoninus as much or more than that of Mr Lock.
You say, for my Consolation that I have many Friends. Col. Pickering Says I have but few. When Drs disagree who shall decide. C’est moi. . . . Yes! I have many Friends among the best and greatest People in all the States. Friends not acquired by Faction or Intrigue or any Selfish Considerations but founded on the purest Principles of public and private Virtue.
Yes, I have a Wife and Sons and a Daughter and Grand Children, God bless them. They are the Comforts and Supports of my Life.
I also have read the Sermon of Dr Lathrop, whom I have loved and esteemed from 1768.
Though I may not agree with my Friend in all his Sentiments, yet as he has as clear a Right to his own opinions as I have to mine, I have no right to censure them, since he has delivered them with Decorum. He has not preached Breisted and Walsh, and licentious Newspapers
Two or three of our Clergy have given pretty good Proofs, that if they had power they would make tolerable Archbishop Lauds or Cardinal Lorrains. Several others have furnished Evidence that they might become excellent Sacheverels. I hope they will learn more Wisdom and Moderation. The Governor has given them a dignified Memento. I will not call it an Admonition.
I am glad to hear of your Lectures and hope your Prospects in Boston are agreable. Yours as ever
John Adams